172 F.3d 795
79 Fair Empl.Prac.Cas. (BNA) 770,75 Empl. Prac. Dec. P 45,802,12 Fla. L. Weekly Fed. C 746D. Lisa CLOVER, Plaintiff-Appellee,v.TOTAL SYSTEM SERVICES, INC., Defendant-Appellant.
No. 97-9229.
United States Court of Appeals,Eleventh Circuit.
April 15, 1999.

Marcus B. Calhoun, Jr., George C. Boyd, Jr., Columbus, GA, for Defendant-Appellant.
Howard R. Evans, Robert Dallas, Shaw & Evans, LLC, Atlanta, GA, for Plaintiff-Appellee.
Appeal from the United States District Court for the Middle District of Georgia (No. 4:96-Cv-5-DF), Duross Fitzpatrick, Judge.
Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.

ORDER:

1
The opinion in the above-styled case, which is currently published at 157 F.3d 824 (11th Cir.1998), is VACATED, and the case is resubmitted to the court for a decision.